Citation Nr: 0711712	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to March 
2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
service connection for bilateral hearing loss.  

During the pendency of this appeal, jurisdiction of the 
veteran's claims folder changed.  The veteran's claims folder 
is currently under the jurisdiction of the RO in Louisville, 
Kentucky.

The Board notes that in the veteran's notice of disagreement 
(NOD) dated August 2003, the veteran also disagreed with the 
RO's denial of service connection for tinnitus.  However, in 
the veteran's September 2004 Form 9, Appeal to Board of 
Veterans' Appeals, the veteran indicated that he was only 
appealing the issue of entitlement to service connection for 
bilateral hearing loss.  Consequently, the Board cannot 
"take" jurisdiction over these claims, since the Board's 
jurisdiction requires a denial, followed by a notice of 
disagreement, and an appeal after a statement of the case.  
38 C.F.R. § 20.302.  


FINDING OF FACT

Hearing loss was not present during service nor has any 
medical evidence been presented to show that the veteran 
currently has a hearing loss disability.




CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to initial adjudication of the veteran's claim, a 
letter dated March 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's letter did not specifically tell the claimant to 
provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the 2002 letter informed the veteran that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the letter advised the veteran 
that VA would make reasonable efforts to help him to get 
evidence necessary to support his claim.  The letter informed 
him that VA will try to help him to get such things as 
medical records, employment records, or records from other 
federal agencies.  While the March 2002 letter advised the 
veteran that he must give VA enough information about these 
records so that VA can request them from the agency or person 
that has them, the letter informed the veteran that it was 
still his responsibility to support the claim with 
appropriate evidence.  Moreover, there is no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of his claim.  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 C.F.R. § 3.159(c)(4).  The veteran was afforded a VA 
audiological examination in August 2004.  The August 2004 
examination is adequate upon which to base a decision.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 


II. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999) see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, if an organic disease of the nervous 
system (to include sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309.   


III. Bilateral hearing loss

In the veteran's notice of disagreement (NOD) dated August 
2003, the veteran explained that his bilateral hearing loss 
was due to occupational noise exposure.  The veteran reported 
that he was a Navy F-14 pilot for nearly 15 years.  The 
veteran explained that the unavoidable amount of exposure to 
high frequency noise made hearing loss a virtual certainty.  
The veteran argues that the fact that his hearing loss was 
great enough to require a "re-baseline" several years prior 
to his exiting the service should make that fact beyond 
dispute.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 then operates to establish when a hearing loss 
disability can be service connected.  Hensley at 159. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The threshold matter in any claim seeking service connection 
is whether there is current disability.  Without competent 
(medical) evidence of current disability, there is no valid 
claim of service connection.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Here, as is explained below, 
there is no medical evidence on file indicating that the 
veteran has a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Consequently, the evidence is against the claim, 
and it must be denied.  

The veteran's service medical records are negative for 
complaints or findings of bilateral hearing loss during his 
period of active military service.  The Board notes that the 
veteran was commissioned as an ensign in the United States 
Navy in May 1986.  Audiological examinations conducted in 
March 1985, July 1985, August 1985, and October 1986 did not 
indicate the onset of hearing loss.  In fact, none of the 
numerous audiology examinations conducted during the 
veteran's active duty service indicate the presence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  An 
audiological examination conducted before separation from 
active duty service in March 2001 also did not indicate the 
presence of a bilateral hearing loss disability.

From the date of separation from service in March 2001 until 
the present, there are no medical records showing a bilateral 
hearing loss disability.  Consequently, there is no 
presumption that the veteran's bilateral hearing loss was 
incurred during service because his hearing loss was not 
diagnosed within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.    

The VA audiology examination report dated August 2004 
documents the pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
5
10
10
15
30

Speech recognition scores were obtained using the Maryland 
CNC word list.  The veteran's score was 100 percent for the 
right ear and 100 percent for the left ear.  The examiner who 
conducted the August 2004 VA audiology examination concluded 
that it is at least as likely as not that the mild hearing 
loss at 4000 Hz in his left ear is related to the veteran's 
military service.  

Despite this opinion, service connection is not warranted in 
this case because the veteran does not have bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 (2006).  Again, the 
veteran's claims file is devoid of evidence that the veteran 
currently suffers from a bilateral hearing loss disability.  
While the veteran may believe that he has a bilateral hearing 
loss disability (as defined) that was caused by noise 
exposure during his period of military service, he is a 
layman and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In the absence of competent medical evidence showing that the 
veteran presently has a hearing loss disability, there is no 
basis for the grant of service connection.  A medical 
diagnosis of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich, supra; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where disability is present.  See also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists). The veteran does 
not currently have a diagnosis of hearing loss (severe enough 
to qualify as a disability under 38 C.F.R. § 3.385), nor has 
he submitted any evidence to show that he has ever been 
diagnosed with such a condition.  The United States Court of 
Appeals for Veterans Claims (Court) has held that there can 
be no valid claim without proof of a present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, and it must be denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


